NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                            File Name: 07a0689n.06
                           Filed: September 24, 2007

                                            NO. 07-1016

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT


GARY WIRT, et al.,                                    )
                                                      )
       Plaintiffs-Appellants,                         )      ON APPEAL FROM THE UNITED
                                                      )      STATES DISTRICT COURT FOR
v.                                                    )      THE EASTERN DISTRICT OF
                                                      )      MICHIGAN
TICONA POLYMERS, INC., et al.,                        )
                                                      )
       Defendants-Appellees.                          )



       Before: CLAYand GIBBONS, Circuit Judges; and HOOD, Chief District Judge.*



       PER CURIAM. Plaintiffs Gary Wirt and Quantum Technologies, Inc., appeal the decision

of the district court dismissing their breach of contract claims against Defendant Ticona Polymers,

Inc., and its predecessor-in-interest, Celanese Corporation. Having reviewed the record and the

applicable law and having the benefit of oral argument and the parties’ briefs, we determine that no

jurisprudential purpose would be served by a panel opinion and AFFIRM the district court’s

decision for the reasons stated in that court’s opinion.




        *The Honorable Joseph M. Hood, Chief United States District Judge for the Eastern
District of Kentucky, sitting by designation.